Fourth Court of Appeals
                                       San Antonio, Texas
                                               July 24, 2017

                                          No. 04-17-00464-CV

                                         IN RE Davide PESCA

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        On July 20, 2017, Relator filed a petition for writ of mandamus. The court has
considered the petition and is of the opinion that Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on July 24, 2017.



                                                           _________________________________
                                                           Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2017.


                                                           ___________________________________
                                                           Luz Estrada
                                                           Chief Deputy Clerk




1
  This proceeding arises out of Cause No. 2016CI21044, styled Davide Pesca v. Nice Group USA, Inc., pending in
the 37th Judicial District Court, Bexar County, Texas, the Honorable Michael E. Mery presiding.